Citation Nr: 1735325	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-23 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.  In November 2013, the Board remanded this matter for development and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2013, the Board remanded the appeal so that the Veteran could be afforded a new VA examination, to include the administration of a stress test to ascertain metabolic equivalent (MET) data.  In August 2014, the Veteran was afforded a VA heart conditions examination; however, a stress test was not done at that time.  Instead, the examiner provided interview-based MET data and an addendum opinion noted that there had been no clinical change in the Veteran's condition since testing performed in 2012 and, as such, no new objective testing was necessary.  Thereafter, the available evidence of record suggests that, in April 2015, the Veteran experienced an acute myocardial infarction (MI) and underwent an emergency angioplasty.  The records associated with this incident have been associated with the record, but the Board lacks the expertise to determine the equivalent MET data and/or whether such records support the need for new stress testing.  Accordingly, the Board finds remand is required for clinical interpretation of such evidence by an appropriate medical professional.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Similarly, the April 2015 incident suggests a worsening of cardiac symptomatology since the August 2014 examination.  Given the fact that the Board is unable to interpret the relevant contemporaneous medical records regarding the current severity of the Veteran's CAD, and the evidence suggests such disability may have worsened, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Further, the Veteran's TDIU claim is inextricably intertwined with his increased rating claim and, therefore, adjudication of such must be deferred pending the outcome of the latter matter.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from June 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for the claims in appellate status.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected CAD and for interpretation of the records associated with his April 2015 MI and angioplasty.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Following the examination, the examiner should address the following:

a)  Describe all symptoms caused by the service-connected CAD, as well as the severity of each symptom.  The examiner should specifically state whether the Veteran suffers from chronic congestive heart failure and the date such symptomatology onset.

b)  The examiner should assess the Veteran's workload of METs and left ventricular ejection fraction.  If a new stress test is contraindicated and/or interview-based MET data is provided in lieu of a stress test, please explain why.  

c)  Please review the April 2015 records from Waterbury Hospital related to the Veteran's MI and angioplasty.  If possible, please report the METs data and left ventricular ejection fracture information contained therein.  The examiner should specifically address the finding of a "left ventriculography in the RAO 30 degree position demonstrated an ejection fraction of 50%." 

The examiner should consider the Veteran's complaints of difficulty breathing and extreme fatigue.  All opinions expressed must be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims are denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




